Citation Nr: 0727771	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right foot 
disability manifested by plantar stress.

2.  Entitlement to service connection for hammer toe, 5th 
digit, right foot.

3.  Entitlement to service connection for hallux valgus, 
right great toe.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impingement syndrome and subchondral humeral cysts, left 
shoulder, claimed to have resulted from Department of 
Veterans Affairs (VA) treatment in March 2000.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1978 to April 1980.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the VA Regional Office (RO) in Roanoke, 
Virginia.  In June 2006, a Travel Board hearing was held 
before the undersigned.  A transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

Service medical records show that the veteran complained of 
bilateral foot pain in October 1978.  A November 1978 
podiatry note described bilateral 3rd metatarsal stress 
reaction.  A gel cast was prescribed.  X-rays of the feet 
were described as within normal limits and negative for 
fractures.  Orthopedic consultation in November 1978 produced 
a recommendation of bilateral arch supports.  In January 
1980, the veteran reported persistent knee and foot pain.  

VA examination in August 1980 did not show any foot 
pathology.  The veteran underwent arthroplasty of the right 
5th toe in May 1988.  In November 2002, she underwent a right 
bunionectomy.  

The veteran contends that her current foot disabilities are 
related to her complaints in service.  The Board agrees that 
a VA examination is needed.

The veteran also contends that she has impingement syndrome 
and subchondral humeral cysts of the left shoulder that 
resulted from VA treatment in March 2000.  Pertinent law and 
regulations provide that when a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, or an examination by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the 
surgery upon which the claim for benefits is based with the 
physical condition after the surgery.  38 C.F.R. § 3.361(b).

The veteran underwent incision and drainage of a left axilla 
abscess during outpatient treatment at the Richmond, Virginia 
VAMC in March 2000.  A follow-up treatment record one week 
later in April 2000 noted the area looked clean with no 
purulent drainage.  A diagnosis of left impingement syndrome 
was made in October 2002.  Magnetic resonance imagining (MRI) 
in March 2003 showed left subchondral cysts in the humeral 
head.

The veteran has not been examined by VA examination regarding 
her claim seeking compensation for disability due to VA 
treatment.  Inasmuch as there is no medical opinion of record 
that addresses the medical issues that must be considered 
under 38 U.S.C.A. § 1151 claim filed on or after October 1, 
1997, such examination and medical opinion are necessary 
prior to final appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the nature and likely etiology 
of any current right foot disability or 
disabilities.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current right foot disability, to 
include hammer toe, hallux valgus, and any 
disability manifested by plantar stress, 
is related to the veteran's military 
service/ right foot complaints noted 
therein.  The examiner should explain the 
rationale for the opinion.

2.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
appropriate specialist to ascertain 
whether she has additional disability, 
including impingement syndrome and 
subchondral humeral cysts of the left 
shoulder, claimed to have resulted from VA 
incision and drainage of a left axilla 
abscess during outpatient treatment at the 
Richmond VAMC in March 2000.  Her claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any indicated 
tests or studies.  Clinical findings must 
be described in detail.  The examiner 
should review the medical records 
associated with the March 2000 treatment 
and opine:

(a) Does the veteran have additional 
disability from (following) the March 2000 
treatment; 

(b) If the response to (a) is yes, the 
examiner should further opine whether such 
additional disability was (a) caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical, or 
surgical treatment, or examination; or (b) 
is due to an event not reasonably 
foreseeable.  The examiner must explain 
the rationale for all opinions given.

3.  The RO should then review the claims.  
If any remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

